Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 1 of 6

ays pile ")

SMP e «EMa

OFFICE OF THE Us ery rape DEFENDER
DISTRICT .OF M

Nora DIVE SION’?
TOWER'IL,9" FLOOR: =

SOUTH CHARLES -STREET
nate MARYLAND "2120 -2705
TEL: 62-

FAX: aloe Bey ry
EMAIL: REBECCA, TALBOTT@ED. RG

JAMES WYDA REBECCA TALBOTT
FEDERAL PUBLIC DEFENDER ASSISTANT FEDERAL PUBLIC DEFENDER

July 1f, 2019

VIA ECF

The Honorable Ellen L. Hollander
United States District Court

101 West Lombard Street, Chambers 5B
Baltimore, Maryland 21201

Re: United States v. Navon Mayo
Crim. No. 18-617-ELH

Dear Judge Hollander:
This Office represents Mr. Mayo in the above-referenced matter. Mr. Mayo has agreed to
plead guilty to a one-count Indictment charging him with Hobbs Act Robbery, in violation of 18
U.S.C. § 1951. The parties have not entered into a plea agreement. The purpose of this letter is to
memorialize the factual basis for the plea and to assist the Court in the Rule 11 colloquy.
Offense of Conviction

1. Mr. Mayo agrees to pleads guilty to the one-count Indictment charging him with Hobbs
Act Robbery, in violation of 18 U.S.C. § 1951. Mr. Mayo admits that he is, in fact, guilty of that
offense and will so advise the Court.

Elements of the Offense

2. The elements of the offense to which Mr. Mayo has agreed to plead guilty, and which the
Government would prove if the case went to trial, are as follows:

That on or about the date alleged in the Indictment, in the District of Maryland

a. ‘The Defendant obtained or took the property of another, or in the presence of
another;
Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 2 of 6

July 11, 2019
Page 2

b. The Defendant did so against the victim’s will, by actual or threatened force,
violence, or fear of injury, to person or property, whether immediately or in the
future; and

c. As aresult of the Defendant’s actions, interstate commerce, or an item moving
in interstate commerce, was delayed, obstructed or affected in any way or
degree.

Penalties

3. The maximum sentence provided by statute for the offense to which Mr. Mayo is pleading
guilty is as follows: twenty (20) years imprisonment; $250,000 fine; and a period of supervised
release of up to three (3) years. In addition, Mr. Mayo understands that he must pay a $100 special
assessment pursuant to 18 U.S.C. § 3013, which will be due and should be paid at or before the
time of sentencing. This Court may also order him to make restitution pursuant to 18 U.S.C.
§ 3663, 3663A, and 3664. If a fine or restitution is imposed, it shall be payable immediately,
unless, pursuant to 18 U.S.C. § 3572(d), the Court orders otherwise. Mr. Mayo understands that if
he serves a term of imprisonment, is released on supervised release, and then violates the
conditions of his supervised release, his supervised release could be revoked—even on the last day
of the term—and Mr. Mayo could be returned to custody to serve another period of incarceration
and a new term of supervised release. Mr. Mayo understands that the Bureau of Prisons has sole
discretion in designating the institution at which he will serve any term of imprisonment imposed.

Waiver of Rights

4. Mr. Mayo understands that by pleading guilty, he surrenders certain rights as outlined
below:

a. If Mr. Mayo had persisted in his plea of not guilty, he would have had the right to
a speedy jury trial with the close assistance of competent counsel. That trial could be conducted
by a judge, without a jury, if Mr. Mayo, the Government, and the Court all agreed.

b. IfMr. Mayo elected a jury trial, the jury would be composed of twelve individuals
selected from the community. Undersigned counsel and Mr. Mayo would have the opportunity to
challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and would
have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors would
have to agree unanimously before Mr. Mayo could be found guilty of any count, The Court would
instruct the jury that Mr. Mayo was presumed to be innocent, and that presumption could be
overcome only by proof beyond a reasonable doubt.

c. If Mr. Mayo went to trial, the Government would have the burden of proving Mr.
Mayo guilty beyond a reasonable doubt. Mr. Mayo would have the right to confront and cross-
examine the Government’s witnesses. Mr. Mayo would not have to present any defense witnesses
Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 3 of 6

July 11, 2019
Page 3

or evidence whatsoever. If Mr. Mayo wanted to cal! witnesses in his defense, however, he would
have the subpoena power of the Court to compel the witnesses to attend.

d. Mr. Mayo would have the right to testify in his own defense if he so chose, and he
would have the right to refuse to testify. If he chose not to testify, the Court could instruct the jury
that it could not draw any adverse inference from his decision not to testify.

e. If Mr. Mayo were found guilty after a trial, he would have the right to appeal the
verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to see if any
errors were committed which would require a new trial or dismissal of the charges against him.

f. By pleading guilty, Mr. Mayo will be giving up all of these rights, except the right
to appeal the sentence. By pleading guilty, Mr. Mayo understands that he may have to answer the
Court’s questions both about the rights he is giving up and about the facts of his case. Any
statements Mr. Mayo makes during such a hearing would not be admissible against him during a
trial except in a criminal proceeding for perjury or false statement.

g. Ifthe Court accepts Mr. Mayo’s plea of guilty, there will be no further trial or
proceeding of any kind, and the Court will find him guilty.

h. By pleading guilty, Mr. Mayo will also be giving up certain valuable civil rights.
He understands that there may be immigration consequences associated with this conviction and
he has been counseled accordingly. Specifically, Mr. Mayo understands that he may be subject to
deportation and removal from the United States. Mr. Mayo nevertheless affirms that he wants to
plead guilty regardless of possible immigration consequences.

Sentencing Guidelines Apply

5. Mr. Mayo understands that a sentencing guidelines range for this case (henceforth the
“advisory guidelines range”) will be determined by the Court pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. §§ 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. Mr. Mayo further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in determining a reasonable sentence.

Factual Statement

6. Mr. Mayo agrees that if this case had proceeded to trial, the following facts would have
been established beyond a reasonable doubt:

On October 10, 2018, at approximately 9:00 A.M., members of the Baltimore Police
Department (“BPD”) and the FBI responded to a call for a robbery of an armored carrier.
messenger employed by Garda World in the vicinity of Poplar Grocery LLC, 610 Poplar Grove
Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 4 of 6

July 11, 2019
Page 4

Street, Baltimore Maryland 21216. The victim messenger told investigators he was loading an
ATM in the vestibule of Poplar Grocery when an unidentified black male suspect entered the
location, pointed an object that appeared to be a handgun at the messenger, and took from the
messenger the GardaWorld money bag containing United States Currency. The messenger also
stated that the suspect attempted but failed to take the messenger’s firearm from the holster. The
suspect then fled with the messenger’s money bag containing approximately $16,000 in cash.

Surveillance footage from Poplar Grocery LLC captured the incident, and law
enforcement investigators reviewed the video for identifying characteristics of the robbery
suspect.

Through additional investigation, investigators developed Navon Mayo as a suspect.
Prior police records indicated Navon Mayo had had prior contact with law enforcement in the
nearby surrounding area of the Poplar Grocery LLC.

On October 30, 2018, Mr. Mayo, who was incarcerated in Carroll County subsequent to
his arrest 15 days earlier, was transported in custody by the FBI for an interview. Without a
lawyer present, Mr. Mayo agreed to waive his Miranda rights. During this custodial interview,
Mr. Mayo was shown still frames from the surveillance video at Poplar Grocery LLC, which
were zoomed in and cropped to show only the suspect, without the apparent weapon or money
bag; Mr. Mayo acknowledged that the suspect in the still frames he was shown was him. Mr.
Mayo was not shown the surveillance video itself. When asked in the interview what happened —
the day of the robbery, Mr. Mayo stated he was “pretty much like asleep,” “in another state of
mind,” “high out of my mind,” and it was “like a dream.”

The robbery affected interstate commerce, as GardaWorld and Poplar Grocery LLC are
both engaged in interstate commerce, and the robbery disrupted the flow of interstate business
and/or otherwise required the purchase and transportation of additional interstate goods.

Advisory Sentencing Guidelines Calculation

7. Mr. Mayo respectfully submits that the following analysis under the U.S. Sentencing
Guidelines applies:

a. The base offense level is 20, pursuant to U.S.S.G. § 2B3.1(a).

b. The offense level is increased by 3 levels because a dangerous weapon, defined to
include an object closely resembling a dangerous weapon, was brandished or
possessed, pursuant to U.S.S.G. § 2B3.1(b)(2)(E). This produces an adjusted
offense level of 23.

c. Based on Mr. Mayo’s prompt recognition and affirmative acceptance of personal
responsibility for his criminal conduct, Mr. Mayo should receive a 2-level reduction
Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 5 of 6 -

July 11, 2019
Page 5

in the adjusted offense level under U.S.8.G. § 3E1.1(a). Moreover, Mr. Mayo
expects that the U.S. Attorney’s Office will make a motion pursuant to U.S.S.G.
§ 3E1.1(b) for an additional 1-level decrease, in recognition of Mr. Mayo’s timely
notification of his intention to plead guilty, thereby permitting the government to
avoid preparing for trial.

d. Accordingly, the total offense level is 20.

8. Mr. Mayo takes the position that the Career Offender provision of U.S.S.G. § 4B1.} does
not apply in his case. Nonetheless, Mr. Mayo understands that his criminal history could affect his
advisory guideline range.

Sentence Within the Discretion of the Court

9. Mr. Mayo understands that under the current state of the law in the federal system, the
sentence to be imposed is within the sole discretion of the Court. Mr. Mayo understands that the
Court will determine the facts relevant to sentencing. Mr. Mayo understands that he has the right
to have the Court order a pre-sentence investigation report. In determining the factual basis for the
sentence, the Court will consider the stipulated statement of facts and any other relevant
information. Mr. Mayo understands that the Court is under no obligation to accept any
recommendation in regard to his sentence, and the Court has the power to impose a sentence up to
and including the statutory maximum stated above. Mr. Mayo understands that if the Court should
impose any sentence up to the maximum established by statute, Mr. Mayo cannot, for that reason
alone, withdraw his guilty plea, and will remain bound to his guilty plea. Mr. Mayo understands
that neither the prosecutor, his counsel, nor the Court can make a binding prediction, promise, or
representation as to what guideline range or sentence Mr. Mayo will receive. Mr. Mayo agrees that
no one has made such a binding prediction or promise.
Case 1:18-cr-00617-ELH Document 25 Filed 07/23/19 Page 6 of 6

July 11, 2019
Page 6

   
   

ntetts of this letter with my attorney. I
sh to dhange any part of it. I am satisfied

I, Navon Mayo, have carefully reviewed the
understand it. I voluntarily agree to it, and I do not
with the representation of my attorney.

Date Navon Mayo »/ |
Defendant

I have carefully reviewed the contents of this letter with Mr. Navon Mayo. He has advised
me that he understands and willingly pleads guilty. To my knowledge, his decision is informed
and voluntary.

7/1/19 /

Date Rebecca Talbott
Assistant Federal Public Defender

 

cc: Burden Walker, Assistant United States Attorney
